Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,935,007 (hereinafter “the ‘007 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration fails to explicitly identify the original claim being broadened or the manner in which it is being broadened.
	The declaration is also defective as it cannot be executed by the executor of the estate of the deceased inventor.  Instead, a substitute statement for reissue should be made.  See MPEP 409.01(a), 35 USC 117, 37 CFR 1.64 and MPEP 604

Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   
NOTE:  As this reissue application was filed after September 16, 2012, the current provisions prevail and a new declaration is not required with each amendment, but IS required in response to the above rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al., U.S. Patent Application Publication No. 2005/0203353 (hereinafter “Ma”) in view of any of U.S. Patent Application Publication No. 2003/0176183 to Drucker et al., (hereinafter “Drucker”), U.S. Patent Application Publication No. 2005/0201898 to Borich et al., (hereinafter “Borich”) or U.S. Patent No. 6,295,506 to Heinonen et al., (hereinafter “Heinonen”).

Ma teaches a multi-purpose, portable quantitative analysis device.  With respect to claims 1 and 11 the device quantitatively measures the concentration of specific substances in test samples (abstract, paragraphs 81 and 83).  The device is configured to carry out a variety of different assays having computing capability, data display, processing and analysis for on-site diagnosis utilizing a handheld computer, pocket 
Drucker teaches coupling a glucose measurement module 2 to a hand-held processing device 4. The hand-held processing device is a device with a display and that has data processing capabilities to perform analysis of a test strip inserted into the module 2, and is a device such as a personal digital assistant (PDA) or a mobile phone (see paragraphs 75 and 76).   Drucker further teaches that the device 4 preferably has internet connectability and/or is configured for wireless transmission and receipt of data from a network (see paragraph 77).  


Heinonen teaches a blood glucose measuring systems with a measuring unit coupled to a mobile telephone.  The measuring unit is configured to receive a test strip.  The communication abilities of the telephone are utilized to transmit a test strip identification code to an answering device with them provides appropriate calibration data back to the telephone.  Upon receipt of the calibration data the telephone calculates a blood glucose test result.  See particularly column 4 through column 5, line 10. 
Each of Drucker, Borich and Heinonen teach the known and expected use of a mobile phone for use with test strips measuring units to provide mobile analysis of the test strips.  Drucker and Borich specifically equate PDA’s and mobile phones.  
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as the handheld processing device of Ma because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.

	With respect to claims 2 and 5, the combined device includes the light source configured as set forth in Ma which is as claimed (see paragraph 124 and Fig. 3).
	With respect to claims 3 and 8-9, see paragraphs 92-93, 126 and Fig. 8 of Ma.

With respect to claim 10, Ma does not explicitly state the reagents present on the test strip are useful for determining glucose, cholesterol and lactate levels, however, Ma does teach testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.  Notably each of Drucker, Borich and Heinonen teach the presence of reagents for determining blood glucose.

	With respect to claim 15, the combined device includes the sample tray is configured to accommodate multiple test strips (see paragraph 126 and Figs. 8-9) of Ma.
	With respect to claim 16, the device includes casing 11 as in Ma.


Claims 1-2, 5, 7, 12, 14 and 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alroy U.S. Patent Application Publication No. 2005/0033196 (hereinafter “Alroy”) in view of any of Drucker, Borich or Heinonen.
Alroy discloses an analyte testing system including a mobile processing device having a camera with a lens (paragraphs 15 and 29: 180, 182); a processor for processing an image captured by the camera (paragraphs 15 and 29: 172); a test strip holder housing a test strip therein (paragraph 26: 147, 148); a light source configured to 
Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as the mobile processing device of Alroy because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
With respect to claims 2, 5 and 16, the combined device includes a casing that housing the components including the light source and the lens as in Alroy.
With respect to claim 7, the combined devise includes the light source is positioned at an angle from the lens (see Figs. 2 and 3) as in Alroy.
With respect to claims 12 and 14, the combined device includes a casing having a hinged coupling and the lens and camera are positioned in the portion of the casing that is moveable away from the test strip housing area such that there is a testing and non-testing configuration of the camera (see Figs. 2 and 3) as in Alroy.

Claims 1-6, 8-11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slowey et al., U.S. Patent Application Publication No. 2006/0018800 (hereinafter “Slowey”) in view of Ma and any of Drucker, Borich or Heinonen.
Slowey teaches a portable, handheld analyte testing device having a component housing a test strip or multiples thereof in test strip holders (paragraphs 31, 49 and 83 and the figures) useable with a variety of analytes (see paragraphs 31, 51, 83-84 and 88-89).  The test strips contain reagents for quantitative analysis (paragraphs 85-86).  The component housing the test strip positioned under a test strip opening 60 may be inserted into a positioning port on an electronic reading device which includes a processor and software to perform immediate analysis and a camera to record the digital image (paragraph 90).  Slowey does not explicitly teach the presence of a light source to illuminate the test strip nor a specific casing for the device.
Ma, Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as in any of Drucker, Borich or Heinonen as the handheld analyte testing device of Slowey because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
It would have further been obvious to provide the device of Slowey with a light source as in Ma to properly illuminate the test strip(s) to ensure accurate digital recording by the camera.  It would further have been obvious to include a casing to compactly consolidate and enclose the components to facilitate a controlled environment for the samples and testing.

With respect to claim 10, both Slowey and Ma teach testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.
With respect to claims 11 and 15, the casing of Ma is configured to contain the test strip housing component and those components of both Slowey and Ma contain multiple test strips.

Claims 1-3, 5 and 7-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slowey in view of Alroy and any of Drucker, Borich or Heinonen.
Slowey, Alroy, Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as in any of Drucker, Borich or Heinonen as the handheld analyte testing device of Slowey because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
It would have further been obvious to provide the device of Slowey with a light source as in Alroy to properly illuminate the test strip(s) to ensure accurate digital recording by the camera.  It would further have been obvious to include a casing to 
With respect to claims 2, 5 and 16, the Alroy system includes a casing that houses the components including the light source and the lens.
With respect to claim 7, the light source of Alroy is positioned at an angle from the lens (see Figs. 2 and 3).
With respect to claim 10, Slowey teaches testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.
With respect to claims 12 and 14, the casing has a hinged coupling and the lens and camera are positioned in the portion of the casing that is moveable away from the test strip housing area such that there is a testing and non-testing configuration of the camera (see Figs. 2 and 3).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma in view of any of Drucker, Borich or Heinonen as applied to claims 1-11 and 15-16 above, and further in view of Alroy.
Ma, Drucker, Borich, Heinonen and Alroy are applied as set forth above.
Ma does not teach that the casing is moveable between a testing and non-testing position.	
It would have been obvious to one of ordinary skill in the art to configure the casing 11 of Ma with a hinged connection as in Alroy such that the camera component 
With respect to claim 13, Ma clearly teaches that the sample tray within casing 11 contains multiple test strips. 

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the primary references applied teach or suggest "a mobile telephone containing a mobile processing unit including a digital camera" and asserts that such language requires that camera must be part of the mobile device not a separate camera. The open legal phraseology of the claims, namely "comprising", "containing" and " including" in no way preclude the use of detachable or separate components. Further, Applicant broadly states that the secondary references fail to provide that missing aspect from the primary references, however, the rejection clearly points out the teachings of mobile telephones and mobile processing in the secondary references that properly modify the primary references to meet the claimed limitations.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991